DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claim 1 can be found in P28 and 30 of Applicant’s specification. 
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments, filed 02/04/2022, with respect to claims 1-4 have been considered but are moot due to the amendment to the claims.

Claim Status
Claims 1-8 are currently pending.
Claims 5-8 stand withdrawn.
Claims 1-4 have been examined on the merits in this office action.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ju et al (Preparation of Ni–Fe bimetallic porous anode support for solid oxide fuel cells using LaGaO3 based electrolyte film with high power density, given in the IDS of 1/21/2022).
Regarding claim 1, Ju discloses an electrolyte layer-anode composite member for a fuel cell, the electrolyte layer-anode composite member comprising: 5an anode (Ni–Fe bimetallic porous anode substrate, p. 6295, left column); and a solid electrolyte layer having ion conductivity (LSGM electrolyte film, p. 6295, left column, LSGM9182 and SDC20 bi-layer film, p. 6295, left column), the anode being an aggregate of granules including a composite metal (see Fig. 2), the composite metal consisting of one or both of i) an alloy of Ni and Fe and ii) an intermetallic compound of Ni and Fe (NiO–Fe2O3 particles, p. 6295, left column), and the granules including a plurality of pores (p. 6296, left column, Fig. 2). 
Ju discloses 10the composite metal accounting for 80% by mass or more of the anode (as the substrate is made entirely of the NiO-Fe2O3 particles, p. 6295, left column), the anode having a bulk density of 75% or less of a real density of the composite metal (see Table 1), and the granules have a particle diameter Pa of 5 µm to 30 µm (as shown in annotated Ju Fig. 2 below) [In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)].

    PNG
    media_image1.png
    660
    1317
    media_image1.png
    Greyscale
  Annotated Ju Fig. 2

Regarding claim 2, Ju discloses wherein the pores have a diameter of 500nm or less (shown in annotated Ju Fig. 2 below; given that four square lengths is approximately 4 microns, one square length would be approximately 1 micron or 1000nm, therefore half a square length would be 500 nm and smaller than half a square would be less than 500 nm).


    PNG
    media_image2.png
    658
    1317
    media_image2.png
    Greyscale
 Annotated Ju Fig. 2

Regarding claim 3, Ju discloses a cell structure (SOFC single cell) comprising: the electrolyte layer-anode composite member for a fuel cell and a cathode arranged on a side of the solid electrolyte layer (p. 6295, both columns).

Regarding claim 4, Ju discloses a fuel cell comprising, the cell structure, a fuel channel for supplying fuel to the anode, and an oxidizer channel for supplying an oxidizer to the cathode (p. 6295, both columns).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727